Case 1:14-cr-00072-SPW Document 61 Filed 05/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Case No. CR 14-72-BLG-SPW

Plaintiff,
VS. ORDER
RICHARD JUNIOUS HILL, JR.,

Defendant.

 

 

On April 10, 2020 an Administrative Order amending and superseding the
Administrative Order filed on March 27, 2020 was filed by Chief Judge Morris
regarding COVID-19 and the advised precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease. On March 27, 2020 the
President signed into law the CARES Act, H.R. 748. Subject to the Judicial
Conference of the United States finding that “emergency conditions due to the
national emergency declared by the President” will “materially affect the
functioning of either the Federal courts generally or a particular district court of the
United States,” the Chief Judge hereby authorizes “the use of video
teleconferencing, or telephone conferencing if video teleconferencing is not

reasonably available,” for the ten types of criminal procedures enumerated in
Case 1:14-cr-00072-SPW Document 61 Filed 05/11/20 Page 2 of 2

Section 15002(b)(1) of the CARES Act. See also The President’s Coronavirus
Guidelines for America, CDC, 2 (2020), (recommending canceling events
involving ten or more people) https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that the hearing on Defendant’s Opposed
Motion for Early Termination of Supervised Release (Doc. 56) set for Wednesday,
May 20, 2020 at 1:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the hearing is reset for Thursday, June
18, 2020 at 3:30 p.m.

The Clerk of Court is directed to notify counsel of the making of this Order.

020.

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

AH
DATED this // "day of May, 2
